 

 

Exhibit 10.1

Indemnification Agreement

This Indemnification Agreement (this “Agreement”) is made and entered into as of
this 21st day of February, 2017, by and between Grandparents.com, Inc., a
Delaware corporation (the “Company”), and James K. O’Brien (“Indemnitee”).

Whereas, qualified persons are reluctant to serve corporations as directors or
otherwise unless they are provided with broad indemnification and insurance
against claims arising out of their service to and activities on behalf of the
corporations; and

Whereas, the Company has determined that attracting and retaining such persons
is in the best interests of the Company’s stockholders and that it is
reasonable, prudent and necessary for the Company to indemnify such persons to
the fullest extent permitted by applicable law and to provide reasonable
assurance regarding insurance;

Now, therefore, the Company and Indemnitee hereby agree as follows:

1.                   Defined Terms; Construction.

(a)                 Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

“Change in Control” means, and shall be deemed to have occurred if, on or after
the date of this Agreement, (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
(A) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries acting in such capacity, or (B) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing more than 35%
of the total voting power represented by the Company’s then outstanding Voting
Securities, (ii) during any period of two consecutive years, individuals who at
the beginning of such period constitute the board of directors of the Company
and any new director whose election by the board of directors of the Company or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof, (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation other than a merger or
consolidation that would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 50% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
related transactions) all or substantially all of its assets, or (v) the Company
shall file or have filed against it, and such filing shall not be dismissed, any
bankruptcy, insolvency or dissolution proceedings, or a trustee, administrator
or creditors committee shall be appointed to manage or supervise the affairs of
the Company.

 

--------------------------------------------------------------------------------

 

 

“Corporate Status” means the status of a person who is or was a director (or a
member of any committee of a board of directors), officer, employee or agent
(including without limitation a manager of a limited liability company) of the
Company or any of its subsidiaries, or of any predecessor thereof, or is or was
serving at the request of the Company as a director (or a member of any
committee of a board of directors), officer, employee or agent (including
without limitation a manager of a limited liability company) of another entity,
or of any predecessor thereof, including service with respect to an employee
benefit plan.

“Determination” means a determination that either (x) there is a reasonable
basis for the conclusion that indemnification of Indemnitee is proper in the
circumstances because Indemnitee met a particular standard of conduct (a
“Favorable Determination”) or (y) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a particular standard of conduct (an “Adverse
Determination”). An Adverse Determination shall include the decision that a
Determination was required in connection with indemnification and the decision
as to the applicable standard of conduct.

“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time.

“Expenses” means all (i) attorneys’ fees and expenses, retainers, court,
arbitration and mediation costs, transcript costs, fees and expenses of experts,
witness and public relations consultants bonds and fees, traveling expenses,
costs of collecting and producing documents, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees
and all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, appealing or otherwise
participating in a Proceeding or responding to, or objecting to, a request to
provide discovery in any Proceeding, (ii) damages, judgments, fines and amounts
paid in settlement and any other amounts that Indemnitee becomes legally
obligated to pay (including any federal, state or local taxes imposed on
Indemnitee as a result of receipt of reimbursements or advances of expenses
under this Agreement) and (iii) the premium, security for, and other costs
relating to any costs bond, supersedes bond or other appeal bond or its
equivalent, whether civil, criminal, arbitrational, administrative or
investigative with respect to any Proceeding actually and reasonably incurred by
Indemnitee, or on Indemnitee’s behalf, because of any claim or claims made
against or by him in connection with any Proceeding, whether formal or informal
(including an action by or in the right of the Company), to which Indemnitee is,
was or at any time becomes a party or a witness, or is threatened to be made a
party to, participant in or a witness with respect to, by reason of Indemnitee’
Corporate Status.

“Independent Legal Counsel” means an attorney or firm of attorneys competent to
render an opinion under the applicable law, selected in accordance with the
provisions of Section 5(e), who has not performed any services (other than
services similar to those contemplated to be performed by Independent Legal
Counsel under this Agreement) for the Company or any of its subsidiaries or for
Indemnitee within the last three years.

 

--------------------------------------------------------------------------------

 

 

“Proceeding” means a threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, including
without limitation a claim, demand, discovery request, formal or informal
investigation, inquiry, administrative hearing, arbitration or other form of
alternative dispute resolution, including an appeal from any of the foregoing.

“Voting Securities” means any securities of the Company that vote generally in
the election of directors.

(b)                 Construction. For purposes of this Agreement,

(i)                   References to the Company and any of its “subsidiaries”
shall include any corporation, limited liability company, partnership, joint
venture, trust or other entity or enterprise that before or after the date of
this Agreement is party to a merger or consolidation with the Company or any
such subsidiary or that is a successor to the Company as contemplated by Section
8(e) (whether or not such successor has executed and delivered the written
agreement contemplated by Section 8(e)).

(ii)                 References to “fines” shall include any excise taxes
assessed on Indemnitee with respect to an employee benefit plan.

(iii)                References to a “witness” in connection with a Proceeding
shall include any interviewee or person called upon to produce documents in
connection with such Proceeding.

2.                   Agreement to Serve.

Indemnitee agrees to serve as a director of the Company or one or more of its
subsidiaries and in such other capacities as Indemnitee may serve at the request
of the Company from time to time, and by its execution of this Agreement the
Company confirms its request that Indemnitee serve as a director and in such
other capacities. Indemnitee shall be entitled to resign or otherwise terminate
such service with immediate effect at any time, and neither such resignation or
termination nor the length of such service shall affect Indemnitee’s rights
under this Agreement. This Agreement shall not constitute an employment
agreement, supersede any employment agreement to which Indemnitee is a party or
create any right of Indemnitee to continued employment or appointment.

3.                   Indemnification.

(a)                 General Indemnification. The Company shall indemnify
Indemnitee, to the fullest extent permitted by applicable law in effect on the
date hereof or as amended to increase the scope of permitted indemnification,
against Expenses, losses, liabilities, judgments, fines, penalties and amounts
paid in settlement (including all interest, taxes, assessments and other charges
in connection therewith) incurred by Indemnitee or on Indemnitee’s behalf in
connection with any Proceeding in any way connected with, resulting from or
relating to Indemnitee’s Corporate Status.

 

--------------------------------------------------------------------------------

 

 

(b)                 Additional Indemnification Regarding Expenses. Without
limiting the foregoing, in the event any Proceeding is initiated by Indemnitee,
the Company or any other person to enforce or interpret this Agreement or any
rights of Indemnitee to indemnification or advancement of Expenses (or related
obligations of Indemnitee) under the Company’s or any such subsidiary’s
certificate of incorporation, bylaws or other organizational agreement or
instrument, any other agreement to which Indemnitee and the Company or any of
its subsidiaries are party, any vote of stockholders or directors of the Company
or any of its subsidiaries, the DGCL, any other applicable law or any liability
insurance policy, the Company shall indemnify Indemnitee against Expenses
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding in proportion to the success achieved by Indemnitee in such
Proceeding and the efforts required to obtain such success, as determined by the
court presiding over such Proceeding.

(c)                 Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for a portion of
any Expenses, losses, liabilities, judgments, fines, penalties and amounts paid
in settlement incurred by Indemnitee, but not for the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for such portion.

(d)                 Nonexclusivity. The indemnification provided by this
Agreement shall not be deemed exclusive of any rights to which Indemnitee may be
entitled under the certificate of incorporation, bylaws or other organizational
agreement or instrument of the Company or any of its subsidiaries, any other
agreement, any vote of stockholders or directors, the DGCL, any other applicable
law or any liability insurance policy.

(e)                 Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated under the Agreement to
indemnify Indemnitee:

(i)                   For Expenses incurred in connection with Proceedings
initiated or brought voluntarily by the Indemnitee and not by way of defense,
counterclaim or crossclaim, except (x) as contemplated by Section 3(b), (y) in
specific cases if the board of directors of the Company has approved the
initiation or bringing of such Proceeding, and (z) as may be required by law.

(ii)                 For an accounting of profits arising from the purchase and
sale by the Indemnitee of securities within the meaning of Section 16(b) of the
Securities Exchange Act of 1934, as amended, or any similar provisions of any
federal, state or local law if the final, non-appealable judgment of a court of
competent jurisdiction finds Indemnitee to be liable for disgorgement under such
Section 16(b).

(iii)                On account of Indemnitee’s conduct that is established by a
final, non-appealable judgment of a court of competent jurisdiction as knowingly
fraudulent or deliberately dishonest or that constituted willful misconduct.

(iv)               For which payment is actually made to Indemnitee under a
valid and collectible insurance policy or under a valid and enforceable
indemnity clause, bylaw or agreement, except in respect of any excess beyond
payment actually received by Indemnitee under such insurance, clause, bylaw or
agreement.

(v)                 if and to the extent indemnification is prohibited by
applicable law.

(f)                  Subrogation. In the event of payment under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute such documents and do
such acts as the Company may reasonably request to secure such rights and to
enable the Company effectively to bring suit to enforce such rights.

 

--------------------------------------------------------------------------------

 

 

4.                   Advancement of Expenses.

The Company shall pay all Expenses incurred by Indemnitee in connection with any
Proceeding in any way connected with, resulting from or relating to Indemnitee’s
Corporate Status, other than a Proceeding initiated by Indemnitee for which the
Company would not be obligated to indemnify Indemnitee pursuant to Section
3(e)(i), in advance of the final disposition (in accordance with Section 5(c))
of such Proceeding and without regard to whether Indemnitee will ultimately be
entitled to be indemnified for such Expenses and without regard to whether an
Adverse Determination has been made, except as contemplated by the last sentence
of Section 5(f). The right to advances under this Section 4 shall in all events
continue until final disposition of any Proceeding, including any appeal
therein. Advances shall be made without regard to Indemnitee’s ability to repay
the expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Indemnitee shall
qualify for advances upon the execution and delivery to the Company of this
Agreement, and Indemnitee shall repay such amounts advanced only if and to the
extent that it shall ultimately be determined in a decision by a court of
competent jurisdiction from which no appeal can be taken that Indemnitee is not
entitled to be indemnified by the Company for such Expenses. The right to
advancement described in this Section 4 is vested. Such repayment obligation
shall be unsecured and shall not bear interest. The Company shall not impose on
Indemnitee additional conditions to advancement or require from Indemnitee
additional undertakings regarding repayment.

5.                   Indemnification Procedure.

(a)                 Notice of Proceeding; Cooperation. Indemnitee shall give the
Company notice in writing as soon as practicable, and in any event, no later
than 30 days after Indemnitee becomes aware, of any Proceeding for which
indemnification will or could be sought under this Agreement, provided that any
failure or delay in giving such notice shall not relieve the Company of its
obligations under this Agreement unless and to the extent that (i) none of the
Company and its subsidiaries are party to or aware of such Proceeding and (ii)
the Company is materially prejudiced by such failure.

(b)                 Settlement. The Company will not, without the prior written
consent of Indemnitee, which may be provided or withheld in Indemnitee’s sole
discretion, effect any settlement of any Proceeding against Indemnitee or which
could have been brought against Indemnitee unless such settlement solely
involves the payment of money by persons other than Indemnitee and includes an
unconditional release of Indemnitee from all liability on any matters that are
the subject of such Proceeding and an acknowledgment that Indemnitee denies all
wrongdoing in connection with such matters. The Company shall not be obligated
to indemnify Indemnitee against amounts paid in settlement of a Proceeding
against Indemnitee if such settlement is effected by Indemnitee without the
Company’s prior written consent, which shall not be unreasonably withheld.

 

--------------------------------------------------------------------------------

 

 

(c)                 Request for Payment; Timing of Payment. To obtain
indemnification payments or advances under this Agreement, Indemnitee shall
submit to a Company a written request therefor, together with such invoices or
other supporting information as may be reasonably requested by the Company and
reasonably available to Indemnitee. The Company shall make indemnification
payments to Indemnitee no later than 30 days, and advances to Indemnitee no
later than 20 days, after receipt of the written request of Indemnitee.

(d)                 Determination. The Company intends that Indemnitee shall be
indemnified to the fullest extent permitted by law as provided in Section 3 and
that no Determination shall be required in connection with such indemnification.
In no event shall a Determination be required in connection with advancement of
Expenses pursuant to Section 4 or in connection with indemnification for
Expenses incurred as a witness or incurred in connection with any Proceeding or
portion thereof with respect to which Indemnitee has been successful on the
merits or otherwise. Any decision that a Determination is required by law in
connection with any other indemnification of Indemnitee, and any such
Determination, shall be made within 30 days after receipt of Indemnitee’s
written request for indemnification, as follows:

(i)                   If no Change in Control has occurred, (w) by a majority
vote of the directors of the Company who are not parties to such Proceeding,
even though less than a quorum, with the advice of Independent Legal Counsel, or
(x) by a committee of such directors designated by majority vote of such
directors, even though less than a quorum, with the advice of Independent Legal
Counsel, or (y) if there are no such directors, or if such directors so direct,
by Independent Legal Counsel in a written opinion to the Company and Indemnitee,
or (z) by the stockholders of the Company.

(ii)                 If a Change in Control has occurred, by Independent Legal
Counsel in a written opinion to the Company and Indemnitee.

The Company shall pay all Expenses incurred by Indemnitee in connection with a
Determination.

(e)                 Independent Legal Counsel. If there has not been a Change in
Control, Independent Legal Counsel shall be selected by the board of directors
of the Company and approved by Indemnitee (which approval shall not be
unreasonably withheld or delayed). If there has been a Change in Control,
Independent Legal Counsel shall be selected by Indemnitee and approved by the
Company (which approval shall not be unreasonably withheld or delayed). The
Company shall pay the fees and expenses of Independent Legal Counsel and
indemnify Independent Legal Counsel against any and all expenses (including
attorneys’ fees), claims, liabilities and damages arising out of or relating to
its engagement.

(f)                  Consequences of Determination; Remedies of Indemnitee. The
Company shall be bound by and shall have no right to challenge a Favorable
Determination. If an Adverse Determination is made, or if for any other reason
the Company does not make timely indemnification payments or advances of
Expenses, Indemnitee shall have the right to commence a Proceeding before a
court of competent jurisdiction to challenge such Adverse Determination and/or
to require the Company to make such payments or advances. Indemnitee shall be
entitled to be indemnified for all Expenses incurred in connection with such a
Proceeding in accordance with Section 3(b) and to have such Expenses advanced by
the Company in accordance with Section 4. If Indemnitee fails to timely
challenge an Adverse Determination, or if Indemnitee challenges an Adverse
Determination and such Adverse Determination has been upheld by a final judgment
of a court of competent jurisdiction from which no appeal can be taken, then, to
the extent and only to the extent required by such Adverse Determination or
final judgment, the Company shall not be obligated to indemnify or advance
Expenses to Indemnitee under this Agreement.

 

--------------------------------------------------------------------------------

 

 

(g)                 Presumptions; Burden and Standard of Proof. In connection
with any Determination, or any review of any Determination, by any person,
including a court:

(i)                   It shall be a presumption that a Determination is not
required.

(ii)                 It shall be a presumption that Indemnitee has met the
applicable standard of conduct and that indemnification of Indemnitee is proper
in the circumstances.

(iii)                The burden of proof shall be on the Company to overcome the
presumptions set forth in the preceding clauses (i) and (ii), and each such
presumption shall only be overcome if the Company establishes otherwise.

(iv)               The termination of any Proceeding by judgment, order,
finding, settlement (whether with or without court approval) or conviction, or
upon a plea of nolo contendere, or its equivalent, shall not create a
presumption that indemnification is not proper or that Indemnitee did not meet
the applicable standard of conduct or that a court has determined that
indemnification is not permitted by this Agreement or otherwise.

(v)                 Neither the failure of any person or persons to have made a
Determination nor an Adverse Determination by any person or persons shall be a
defense to Indemnitee’s claim or create a presumption that Indemnitee did not
meet the applicable standard of conduct, and any Proceeding commenced by
Indemnitee pursuant to Section 5(1) shall be de novo with respect to all
determinations of fact and law.

6.                   Directors and Officers Liability Insurance.

(a)                 Maintenance of Insurance. So long as the Company or any of
its subsidiaries maintains liability insurance for any directors, officers,
employees or agents of any such person, the Company shall ensure that Indemnitee
is covered by such insurance in such a manner as to provide Indemnitee the same
rights and benefits as are accorded to the most favorably insured of the
Company’s and its subsidiaries’ then current directors and officers. If at any
date (i) such insurance ceases to cover acts and omissions occurring during all
or any part of the period of Indemnitee’s Corporate Status or (ii) neither the
Company nor any of its subsidiaries maintains any such insurance, the Company
shall ensure that Indemnitee is covered, with respect to acts and omissions
prior to such date, for at least six years (or such shorter period as is
available on commercially reasonable terms) from such date, by other directors
and officers liability insurance, in amounts and on terms (including the portion
of the period of Indemnitee’s Corporate Status covered) no less favorable to
Indemnitee than the amounts and terms of the liability insurance maintained by
the Company on the date hereof.

(b)                 Notice to Insurers. Upon receipt of notice of a Proceeding
pursuant to Section 5(a), the Company shall give or cause to be given prompt
notice of such Proceeding to all insurers providing liability insurance in
accordance with the procedures set forth in all applicable or potentially
applicable policies. The Company shall thereafter take all necessary action to
cause such insurers to pay all amounts payable in accordance with the terms of
such policies.

 

--------------------------------------------------------------------------------

 

 

7.                   Limitation of Liability. Indemnitee shall not be personally
liable to the Company or any of its subsidiaries or to the stockholders of the
Company or any such subsidiary for monetary damages for breach of fiduciary duty
as a director of the Company or any such subsidiary; provided, however, that the
foregoing shall not eliminate or limit the liability of the Indemnitee (i) for
any breach of the Indemnitee’s duty of loyalty to the Company or such subsidiary
or the stockholders thereof; (ii) for acts or omissions not in good faith or
which involve intentional misconduct or a knowing violation of the law; (iii)
under Section 174 of the DGCL or any similar provision of other applicable
corporations law; or (iv) for any transaction from which the Indemnitee derived
an improper personal benefit. If the DGCL or such other applicable law shall be
amended to permit further elimination or limitation of the personal liability of
directors, then the liability of the Indemnitee shall, automatically, without
any further action, be eliminated or limited to the fullest extent permitted by
the DGCL or such other applicable law as so amended.

8.                   Miscellaneous.

(a)                 Non-Circumvention. The Company shall not seek or agree to
any order of any court or other governmental authority that would prohibit or
otherwise interfere, and shall not take or fail to take any other action if such
action or failure would reasonably be expected to have the effect of prohibiting
or otherwise interfering, with the performance of the Company’s indemnification,
advancement or other obligations under this Agreement.

(b)                 Severability. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable. for any reason
whatsoever: (i) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (ii) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (iii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.

(c)                 Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed duly
given (i) on the date of delivery if delivered personally, or by facsimile, upon
confirmation of receipt, (ii) on the first business day following the date of
dispatch if delivered by a recognized next-day courier service or (iii) on the
third business day following the date of mailing if delivered by domestic
registered or certified mail, properly addressed, or on the fifth business day
following the date of mailing if sent by airmail from a country outside of North
America, to Indemnitee at the address shown on the signature page of this
Agreement, to the Company at the address shown on the signature page of this
Agreement, or in either case as subsequently modified by written notice.

 

--------------------------------------------------------------------------------

 

 

(d)                 Amendment and Termination. No amendment, modification,
termination or cancellation of this Agreement shall be effective unless it is in
writing signed by all the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver.

(e)                 Successors and Assigns. This Agreement shall be binding upon
the Company and its respective successors and assigns, including without
limitation any acquiror of all or substantially all of the Company’s assets or
business, any person (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) that acquires beneficial ownership
of securities of the Company representing more than 35% of the total voting
power represented by the Company’s then outstanding Voting Securities, and any
survivor of any merger or consolidation to which the Company is party. The
Company shall require and cause any such successor, by written agreement in form
and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement as if it were named as the Company herein, and the
Company shall not permit any such purchase of assets or business, acquisition of
securities or merger or consolidation to occur until such written agreement has
been executed and delivered. No such assumption and agreement shall relieve the
Company of any of its obligations hereunder, and this Agreement shall not
otherwise be assignable by the Company. This Agreement is personal in nature and
neither of the parties hereto shall, without the consent of the other, assign or
delegate this Agreement or any rights or obligations. Without limiting the
generality or effect of the foregoing, Indemnitee’s right to receive payments
hereunder shall not be assignable, whether by pledge, creation of a security
interest or otherwise, other than by a transfer by the Indemnitee’s will or by
estate law, and, in the event of any attempted assignment or transfer contrary
to this Section 8(e), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.

(f)                  Choice of Law; Consent to Jurisdiction. This Agreement
shall be governed by and its provisions construed in accordance with the laws of
the State of Delaware, as applied to contracts between Delaware residents
entered into and to be performed entirely within Delaware, without regard to the
conflict of law principles thereof. The Company and Indemnitee each hereby
irrevocably consents to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any Proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.

(g)                 Integration and Entire Agreement. This Agreement sets forth
the entire understanding between the parties hereto and supersedes and merges
all previous written and oral negotiations, commitments, understandings and
agreements relating to the subject matter hereof between the parties hereto,
provided that the provisions hereof shall not supersede the provisions of the
Company’s certificate of incorporation, bylaws or other organizational agreement
or instrument, any other agreement, any vote of stockholders or directors, the
DGCL or other applicable law, to the extent any such provisions shall be more
favorable to Indemnitee than the provisions hereof.

(h)                 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

 

--------------------------------------------------------------------------------

 

 

[Remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the parties hereto have executed this Agreement as of the
date first above written.

  Grandparents.com, Inc.     By:   Name:   Title:





Agreed to and Accepted:   Indemnitee:       James K. O’Brien  

 

Address:   22 Fernwood Road     West Hartford, CT  06119



--------------------------------------------------------------------------------



